
	

114 HR 3488 IH: Safe, Flexible, and Efficient Trucking Act of 2015
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3488
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. Ribble introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, with respect to vehicle weight limitations applicable to the
			 Interstate System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe, Flexible, and Efficient Trucking Act of 2015. 2.Modernized weight limitations for certain vehiclesSection 127 of title 23, United States Code, is amended by adding at the end the following:
			
				(m)Additional exception to weight requirements
 (1)In generalNotwithstanding subsection (a), a State may authorize a vehicle with a maximum gross weight, including all enforcement tolerances, that exceeds the maximum gross weight otherwise applicable under subsection (a) to operate on Interstate System routes in the State, if—
 (A)the vehicle is equipped with at least 6 axles; (B)the weight of any single axle on the vehicle does not exceed 20,000 pounds, including enforcement tolerances;
 (C)the weight of any tandem axle on the vehicle does not exceed 34,000 pounds, including enforcement tolerances;
 (D)the weight of any group of 3 or more axles on the vehicle does not exceed 51,000 pounds, including enforcement tolerances;
 (E)the gross weight of the vehicle does not exceed 91,000 pounds, including enforcement tolerances; and
 (F)the vehicle complies with the bridge formula in subsection (a)(2) of this section. (2)Special rules (A)Other exceptions not affectedThis subsection shall not restrict—
 (i)a vehicle that may operate under any other provision of this section or another Federal law; or (ii)a State’s authority with respect to a vehicle that may operate under any other provision of this section or another Federal law.
 (B)Means of implementationA State may implement this subsection by any means, including statute or rule of general applicability, by special permit, or otherwise.
						(3)Additional Equipment
 (A)In generalThe Secretary may issue such regulations as are necessary to require a vehicle operating pursuant to this subsection to include 1 item of additional equipment not otherwise required by law. The Secretary may issue such regulations only if the equipment item to be required is available at the time a rule is proposed.
 (B)CommentIn issuing regulations pursuant to this paragraph, the Secretary shall invite comment on the effective date of any proposed equipment requirement.
 (C)Limited authorityThe authority to issue regulations pursuant to this paragraph applies only to a rule that is published as a final rule in the Federal Register not later than the date that is 6 months after the date of enactment of this subsection.
						(4)Reporting requirements
 (A)Triennial reportIf a State, pursuant to paragraph (1), authorizes vehicles described in such paragraph to operate on Interstate System routes in the State, the State shall submit to the Secretary a triennial report containing—
 (i)an identification of highway routes in the State, including routes not on the Interstate System, on which the State so authorizes such vehicles to operate;
 (ii)a description of any gross vehicle weight limit applicable to such vehicles so authorized and of any operating requirements applicable to such vehicles that are in addition to requirements applicable to all commercial motor vehicles;
 (iii)the number of crashes that occurred in the State involving such vehicles so authorized on the Interstate System, the number of such crashes involving fatalities, and the number of such crashes involving non-fatal injuries;
 (iv)estimated vehicle miles traveled on the Interstate System in the State by such vehicles so authorized; and
 (v)other information, such as the gross vehicle weight of a vehicle operating pursuant to the authority of this subsection at the time of a crash, as the Secretary and the State jointly determine necessary.
 (B)Public availabilityThe Secretary shall make all information required under subparagraph (A) available to the public. (5)Termination as to route segmentThe Secretary may terminate the operation of vehicles authorized by a State under this subsection on a specific Interstate System route segment if, after the effective date of a decision of a State to allow vehicles to operate pursuant to paragraph (1), the Secretary determines that such operation poses an unreasonable safety risk based on an engineering analysis of the route segment or an analysis of safety or other applicable data from the route segment.
 (6)Waiver of highway funding reductionNotwithstanding subsection (a), the total amount of funds apportioned to a State under section 104(b)(1) for any period may not be reduced under subsection (a) if the State authorizes a vehicle described in paragraph (1) to operate on the Interstate System in the State in accordance with this subsection.
 (7)Preserving State and local authority regarding non-Interstate System highwaysSubsection (b) of this section shall not apply to motor vehicles operating on the Interstate System solely under the authority provided by this subsection.
					.
		
